       Case 2:20-cr-00135-TLN Document 19 Filed 11/05/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   LEXI P. NEGIN, SBN 250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   lexi_negin@fd.org

 6   Attorneys for Defendant
     NATHANIEL JOHN CUMMINGS
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                )   Case No. 2:20-cr-00135-TLN
                                                 )
12                       Plaintiff,              )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE AND
13                          vs.                  )   EXCLUDE TIME
                                                 )
14      NATHANIEL JOHN CUMMINGS,                 )   Date: November 12, 2020
                                                 )   Time: 9:30 AM
15                     Defendant.                )   Judge: Hon. Troy L. Nunley
                                                 )
16                                               )

17           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18   States Attorney, through Mira Chernick, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi Negin,
20   counsel for Defendant Nathaniel John Cummings, that the Status Conference currently set for
21   November 12, 2020 may be continued to January 14, 2021 at 9:30 a.m.
22           The government has produced over a hundred pages of discovery, and has made
23   additional electronic discovery available for defense counsel to review. Additionally, the
24   government has recently obtained a superseding indictment charging the defendant with an
25   additional count.
26           Counsel for defendant desires additional time to consult with her client, to review the
27   current charges, to conduct investigation and research related to the charges, and to otherwise
28

      Stipulation and Order to Continue Status        -1-      United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
       Case 2:20-cr-00135-TLN Document 19 Filed 11/05/20 Page 2 of 3


 1   prepare for trial.

 2           Based upon the foregoing, the parties request that time be excluded between November

 3   12, 2020 and January 14, 2021 (inclusive) under the Speedy Trial Act pursuant to Title 18,
 4   United States Code, Section 3161(h)(7)(B)(iv) (Local Code T4), because it results from a
 5   continuance granted by the Court at defendant’s request on the basis of the Court’s finding that
 6   the ends of justice served by taking such action outweigh the best interest of the public and the
 7   defendant in a speedy trial. The parties agree that the ends of justice outweigh the best interests
 8   of the public and the defendant in a speedy trial and respectfully request the Court so to find.
 9
10                                                 Respectfully submitted,
11                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
12
13   Date: November 5, 2020                        /s/ Lexi Negin
                                                   LEXI NEGIN
14                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
15                                                 NATHANIEL JOHN CUMMINGS
16
17
     Date: November 5, 2020                        MCGREGOR W. SCOTT
18                                                 United States Attorney

19                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
20
                                                   Assistant United States Attorney
21                                                 Attorney for Plaintiff

22
23
24
25
26
27
28

      Stipulation and Order to Continue Status       -2-        United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
       Case 2:20-cr-00135-TLN Document 19 Filed 11/05/20 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4   IT IS SO ORDERED.
 5
 6   Dated: November 5, 2020
 7
                                                               Troy L. Nunley
 8                                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-       United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
